Campbell J.,

dissenting :

I concur in the opinion that the land in the hands of Mrs. McKee is held subject to the purchase money incumbrances. But while the objection to the want of proof of the assignment of the note and mortgage is, under the circumstances, not peculiarly meritorious, I do no.t think we can avoid its force. The bill alleges written assignments from Cameron to Wilcox, and from Wilcox to Toung. Parol proof is not admissible to establish these, and especially so where- the proof is ambiguous. But aside from this, I deem the rule requiring the .documentary proof of right to be produced before decree to be something more than a technical one. The Court should have the papers before it, in order to be 'sure that the right continues in the complainant. If this is so, it should have been made an exhibit to ontitlc. it to be read at the hearing in the Court below, as I doubt very much our right to act upon what was not before that tribunal. I should be glad to concur with my brethren in what I feel' to be no more than justice, if I could see my way clear to allowing the omission in proof to be corrected here.